Ross, J. (concurring).
On February 1,1981, the defendant, an admitted drug pusher, during an argument with her drug supplier, Louis Gompertz (Gompertz), relative to obtaining more marihuana to sell, shot him to death. Then the defendant went through Gompertz’ pockets, while he lay dying, and removed his keys and $25. After this, she left Gompertz’ apartment. Later on she told her friends that she had killed and robbed Gompertz. Defendant tried to conceal her connection to the crime by tossing her gun and the deceased’s keys into the river. When the deceased’s body was found it contained five bullet holes, one in the head and four in the back. Incidentally, the defendant told her counsel “that the victim might have been saved if she had called an ambulance immediately”. Even before murdering Gompertz, defendant admitted that she was frequently armed with a pistol as she carried out her daily activities. At the time she killed Gompertz, the defendant was between 18 and 19 years old. According to her counsel, defendant, before this incident, had developed a tough, hard, street image; and, after this incident, without remorse, she boasted that “she had a friend who killed people and it was easy to make bail if arrested”. Defendant was apprehended and was thereafter indicted in March, 1981 for two counts of the crime of murder in the second degree (Penal Law, § 125.25, subds 1, 3). Subsequently, the defendant pleaded guilty to the crime of manslaughter in the first degree in exchange for a promise from the court that her sentence would not exceed 8Vs to 25 years. Our examination of the plea minutes leads us to conclude that defendant freely and knowingly made this plea, after consultation with her counsel. Before imposing the bargained-for sentence, the sentencing court said: “I believe you [defendant] are genuinely sorry. Unfortunately being sorry doesn’t bring back the deceased in this particular case * * * The deceased in this case was shot five time [sic]. It bore some of the earmarks of an execution * * * [A] significant penalty must be imposed where the underlying circumstances are as serious as they are here”. Based upon this record, we find that at no point did the sentencing court feel that he was under any pressure to surrender his discretion. In fact, during the proceeding, the sentencing court said: “If I felt that it [the sentence] was without the range of reason, if I felt that was an unjustifiable position, I would not have taken the plea *** I cannot say that the sentence agreed upon is an unreasonable one. I indicated to both parties in the light of the facts that were known to me, which had not been modified by later events, that that is a sentence that I am prepared to impose”. It is not necessary to argue against the dissent’s conclusion as to the significance or meaning of People v Farrar (74 AD2d 547, mod 52 NY2d 302). Here there is no indication that the sentencing Judge concluded that he had no discretion, and that he had to comply with the District Attorney’s demands. In fact, when the defendant’s attorney inferred that the court may feel constrained by the terms of the plea bargain, Justice Rothwax replied: “I had no pressure that was brought on me”. It is obvious that People v Farrar (supra), gives no support to the dissent’s position. We are as sensitive to human tragedy as our dissenting brother. However, unlike our dissenting brother, we do not perceive our reviewing role to be one of acting “as a de novo sentencing tribunal” (People v Whiting, 89 AD2d 694). In reviewing a sentence alleged to be excessive, it is our function to determine whether there has been an abuse of discretion by the sentencing Judge. We hold that there has been no abuse of discretion (People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert den 421 US 951).